     Case 0:19-cr-60239-WPD Document 1 Entered on FLSD Docket 07/26/2019 Page 1 of 7
  AO 91(Rev.ll/11) CriminalComplaint

                                   U NITED STATES D ISTRICT C OURT
                                                             forthe
                                                Southern DistrictofFlorida
                  United StatesofAm erica
                                                               )
                              V.                               )                                  v                     .---
        MOHAMM ED OMAR HAJIMOHAMM ED,
                                                               ) casexo./g-:J 6?-
                                                               )
                                                               )
                                                               )

                                            CR IM IN A L C O M PLA IN T
         1,thecomplainantin thiscase, statethatthe follow ing istrueto thebestofm y knowledge and belief.
 Onoraboutthedatets)of                   July 8,2019                  inthecountyof              Broward             inthe
     Southern        Districtof         Florida          ,   thedefendantts)violated:
            CodeSection                                                Of/èn-
                                                                            scDescription
 18U.S.C.j871                            ThreatsAgainstthe President     .




         Thiscrim inalcomplaintis based on these facts:
See attached a#idavit.




        d Continuedontheattachedsheet       .




                                                                                       o   ainant'
                                                                                                 ssignature
                                                                             Tobias L.Hyman,SpecialAgent, USSS
                                                                                      Printed name and title
Swornto before m eand signed in my presence.


oate: 7-2i f
                                                                                        Judge'
                                                                                             ssignature
city and state:               FortLauderdale,Florida                         Patrick M . Hunt,U.S.Magistrate Judge
                                                                                      Printed nameand title
Case 0:19-cr-60239-WPD Document 1 Entered on FLSD Docket 07/26/2019 Page 2 of 7



                 AFFIDA V IT IN SU PPO RT O F C R IM IN A L C O M PL AIN T

           1,Tobias L.H ym an,being duly sworn, do hereby deposeand statethefollowing:

                       IN TR O D U CTIO N A N D A G E NT BA C K G R O UN D

                   lam an investigativeorlaw enforcementofficeroftheUnited Stateswithinthe

    meaningofSeetion 2510(7)ofTitle 18,United StatesCode. Thatis,1am an officerofthe
    United States who isempowered by law to conductinvestigationsof, and m ake arrestsfor,

    violationsofTitle 18oftheUnited StatesCode.

                   Iam a SpecialAgentwith theUnited States SecretService and have been so

    employed since August of 2017. I am cuaently assigned to the M iami Field Office -

    ProtectivelntelligenceSquad.lhavebeen assignedtotheJointTerrorism TaskForce. Som e

    ofm y dutiesinclude,butare notlim ited to,investigating threatstowardsthe Presidentofthe

    United States(POTUS),Vice-presidentofthe United States(VPOTUS),FirstLady ofthe
    United States(FLOTUS)and FonnerPresidents. Priorto my ourrentassignment,Iwasa
    mem beroftheUnited StatesCoastGuard forthreeand ahalfyears.

                  Theinfonnation setforthinthisAffidavitisprovided in supportoftheattached

    criminaleomplaint,chazgingM OHAMM ED OM AR HAJIM OHAM M ED (thetr efendanf')
    with threatsagainstthePresidentoftheUnited States,in violation ofTitle 18, United States

    Code,Section 871.

                  The information contained in this Affidavit is based on m y personal

    knowledge,aswellasinformation relayed to m eby other1aw enforcem entagentsand ofticers

    involved in thisinvestigation. lhave notincluded in thisA ftidaviteach and every factknow n

    to me orto other law enforcement ofticers surrounding this investigation. Rather, I have

    included only those fad sthat1believe are neeessary to establish probable cause to arrestthe
Case 0:19-cr-60239-WPD Document 1 Entered on FLSD Docket 07/26/2019 Page 3 of 7




    defendantfortheviolation above.

                                   STA TU TO R Y A U TH O W TY

                   Title 18,United StatesCode,Section 871m akesitafederalcrim etoknowingly

    and willfully m ake a threatto kill,kidnap,or intlictbodily harm upon the Presidentofthe

    United States.

                                       PROBABLE CAUSE

           6.      On or aboutJuly 6,2019,a Broward Sheriffs Office (t%SO'')detective
    received inform ation from an anonym ous source stating that a person known to the

    anonym oussource from a localM osque had been acting strange and had posted adisturbing

    statem enton Facebook. The solzrceprovided a screenshotofthe Facebook postto theBSO

    detective. Thepostand theFacebook usenaam e appearing on the screenshotwerein Arabic.

    Theanonymoussourcealsoreportedthattheperson who madethisFacebookposthadbecome

    morewithdrawn lately and hadbeen fired from hisjob ataQuickieslocated in Hollywood,
    Florida.

                     The anonymous source furtherprovided the BSO detective with a telephone

    num beroftheperson whom adethedisturbingFacebook post.Thetelephonenumberendsin

     0683. Through publicly available database checks,BSO identified the phone number as

    belongingto DefendantM OHAM M ED OM AR HAJIM OHAM M ED.

            8.       Thereafter,BSO provided thescreenshottotheFederalBureau oflnvestigation

     (1ûFBl'')fortranslation and analysis. Review ofthe screenshotrevealed thattheFacebook
     usernam e thatappeared on the screenshottranslated into the nam e SûM oham m ed A bu O m aF'.

     Thepostitselfwasthen translated into English asfollows: ûtW hoeverknowswhy 1came to

     Am erica waitfortheurgentnewson television screensand victory isfrom A11ah.''
Case 0:19-cr-60239-WPD Document 1 Entered on FLSD Docket 07/26/2019 Page 4 of 7



                   Law enforcementsubsequently searchedFacebook using theArabicversion of

    the username ktM oham med Abu Om ar'' and found a publicly available Facebook page

    containing a profile photograph that matched the profile photograph on the screenshot

    provided by the anonym oussource. How ever,the postdescribed above could notbe seen on

    thepublicly availableportion ofthisFacebook page.

                   Furtherinvestigation linked thisFacebook page to DefendantM OHAM M ED

    O M A R H A JI M OH A M M ED , residing in M iam i-D ade County. ln particular, 1aw

    enforcem ent were able to m atch a photograph on the Facebook page to Defendant's

    photographcontainedintheDriverandVehiclelnformationDatabase(ççDAVlD'').
            11.    Theinvestigationalsorevealedthaton July 8,2019,theDefendantwasarrested

    and charged with aggravated assaultwith adeadly weapon wjthoutintentto killand resisting
    anofficerwithoutviolence.Theeventsgivingrisetothearrestoccurred in aW alm artlocated

    at 2500 W est Brow ard B oulevard, Fort Lauderdale, Florida, and took place as follow s:

    Defendantentered the W almartand approached the customerselwice desk. A disagreem ent

    ensued,Defendant grabbed a pair of scissors from the desk, and attempted to slash the

    W almartemployee while yelling in Arabic. FortLauderdale Police Department(FLPD)
    O fticersresponded to the W alm artw here they found D efendantyelling in A rabic,including

    $1Al1ahu akbar,''which m eansççflod isgreat.'' Theresponding officersordered Defendantto

     drop the scissors;however, Defendant yelled ttno''repeatedly and ignored the officers'

     com m ands. A n officer deployed a Taser to m ake D efendant drop the scissors. Thereafter,

     officersarrested Defendant. Afterbeing Tased,Defendantcontinued to be non-com pliant.

     Because the Taserhad been deployed,theFLPD O fficerstransported D efendantto the hospital

     form edicalclearance before bringing him to Brow ard County Jail.


                                               3
Case 0:19-cr-60239-WPD Document 1 Entered on FLSD Docket 07/26/2019 Page 5 of 7



           12.     N otably,upon arriving at the W alm art,FLPD Officers activated their body

    worn cam eras,which captured their interaction with Defendant. Youraffianthasreviewed

    the body worn cam era video footage,and observesDefendantto be acting in an aggressive

    and non-com pliant m anner. D efendant is seen com pletely ignoring 1aw enforcem ent's

    com m ands.

                   W hile law enforeem enttransported Defendant,he continued to yellin Arabic

    and English. Included in D efendant's statem ents w ere explieitthreats to killand/or inflid

    bodily hann upon the Presidentofthe U nited States.

                  ln particular, D efendant's statem ents, w hich w ere captured on the FLPD

    officers'bodyworncamerasand subsequentlytranslatedby FB1Arabic-speaking intemreters,

    include the follow ing,w hich are sum m ary translationsofsom e ofD efendant's statem ents:

               a. Tnzm p isthe sacrificiallam b.

               b. Tnzm p w illbe sacrificed

                  D efendantisw illing to give him selfforA llah.

               d. D efendantcalls upon M uslim sto do Jihad againstoppressors and tyrants like

                  Trum p.

                  The follow ing statem ents are literaltranslations ofD efendant's statem ents:

               a. ûtlneed Trum p cut. Iw antto cut,two portions.''

               b. $CW e are com ing for you Trum p. W e are com ing for you w ith knives. G od's

                  w edding,G od's w edding w ith knives. G od w illsend angels to destroy you.

                  HewillmakeanexampleofyoujustlikethePharaohandSharon.''
                  Them ention oftisharon''isbelieved to be areference to fonnerIsraeliPrime

    M inisterArielSharon,w ho suffered a stroke during histerm asPrim e M inister,w asin acom a
Case 0:19-cr-60239-WPD Document 1 Entered on FLSD Docket 07/26/2019 Page 6 of 7



    forseveralyears,and subsequently died.

           17. DefendantbondedoutofBroward Countyjailon July 9,2019.However,on
    July 19,2019,Defendant was arrested again athis residence in M iam i-Dade County and
    charged w ith battery against a police officer,resisting ofticer w ith violence,and disorderly

    conduct. On thatday,M iam i-GardensPoliceDepartm entOfticersresponded to Defendant's

    residence where Defendantwasonce again yelling,non-com pliant,and ultim ately had to be

    Tased. His conduct on this day w as also captured on Officers' body w orn cam eras and

    Defendantisshowntobeactingin an aggressivem anner.Heisseen on thebody worncamera

    video trying to physically attack one ofthe officers.

                                           CO N CLU SIO N

                   Based on the above infonnation,1respectfully subm itthattheze isprobable

    cause to believe that M OHAM M ED OM AR HAJI M OHAM M ED ,on July 8,20l9, in

    Broward County,in theSouthern DistrictofFlorida,knowingly andwillfully m adethreatsto

    killand inflictbodily harm upon the Presidentofthe United States,in violation ofTitle 18,

     United StatesCode,Section 871.

            FUR TH ER A FFIA N T SA YETH N A U G HT.



                                                            Tobias . m an,SpecialA gent
                                                            United States SecretSenrice


     Sw orn to and subscribed before m e
     thisQ ;X ayofJuly,2019inMiami,Florida.


     PA TRICK M .HUN T
     UN ITED STA TES M A GISTM TE JUD G E
     SOU TH ERN D ISTRICT O F FLOR ID A
Case 0:19-cr-60239-WPD Document 1 Entered on FLSD Docket 07/26/2019 Page 7 of 7




                              UN ITED STA TES D ISTR ICT CO U R T
                              SO U TH ER N DISTR ICT O F FLO R ID A

                              xo.     .
                                       //- 4,JT -
                                          .




 UNITED STATES O F AM ERICA

 VS.

 M OH AM M ED OM AR H AJIM OHAM M ED,

                         D efendant.
                                                       /


                                    C RIM IN AL C O V ER SH EE T

       Did this m atler originate from a m atter pending in the CentralR egion of the U nited States
       Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?                   Yes X No
       Did this m atter originate from a m atterpending in the N orthem Region ofthe U nited States
       Attonwy'sOfficepriortoAugust8,2014 (Mag.JudgeShaniekM aynard)?                Yes X No

                                                       Respectfully subm itted,

                                                       A RIA N A FA JARD O OR SHA N
                                                       UN ITED STA TES ATTO RN EY


                                               B y.
                                                  .          .    .                *
                                                      M aria K .M edetis
                                                      A ssistantUnited StatesA ttorney
                                                      Fla.BarN o.1012329
                                                      99 N E 4th Street,8th Floor
                                                      M iam i,Florida 33132
                                                       Tel:(305)961-9010
                                                       Maria.M edetis@ usdoj.gov
